    Case 1:20-cv-08179-VM Document 18 Filed 03/08/21 Page 1 of 9



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------X
INSOLVENCY SERVICES GROUP, INC.,   :                  3/8/2021
                                   :
               Plaintiff,          :
                                   :    20 Civ. 8179 (VM)
     - against -                   :
                                   :
SAMSUNG ELECTRONICS AMERICA, INC. :
and DOES 1 THROUGH 10,             :    DECISION AND ORDER
                                   :
               Defendants.         :
-----------------------------------X
VICTOR MARRERO, United States District Judge.

       Plaintiff     Insolvency      Services    Group     (“ISG”    or

“Plaintiff”) brings this action against Samsung Electronics

America, Inc. (“Samsung” or “Defendant”), alleging two causes

of action stemming from Defendant’s receipt of payments from

CVE Technology Group, Inc. (“CVE”). (See “Amended Complaint,”

Dkt No. 12).

       Now before the Court is Defendant’s premotion letter for

dismissal of the Amended Complaint (see “Motion,” Dkt. No.

15.), which the Court construes as a motion to dismiss

pursuant     to    Federal   Rule   of   Civil   Procedure    (“Rule”)

12(b)(6). 1 For the reasons discussed below, Defendants’ Motion

is DENIED.

                             I.     BACKGROUND



1 See Kapitalforeningen Lægernes Invest. v. United Techs. Corp., 779 F.
App’x 69, 70 (2d Cir. 2019) (affirming the district court ruling deeming
an exchange of letters as a motion to dismiss).


                                    1
    Case 1:20-cv-08179-VM Document 18 Filed 03/08/21 Page 2 of 9



A.     FACTS AND PROCEDURAL BACKGROUND 2

       Plaintiff    ISG    is    the       assignee   for     the   benefit   of

creditors of CVE, an insolvent corporation that at the time

of assignment owed its creditors over $30 million. CVE’s

October 2, 2019 assignment to Plaintiff created an assignment

estate, the “ABC Estate,” which Plaintiff now administers.

       Between July 3, 2019 and October 1, 2019, CVE transferred

$1,483,639.91 to Defendant Samsung to satisfy debts CVE owed

to     Defendant.     Plaintiff            alleges    these     amounts      were

“improperly and/or preferentially paid” to Samsung. (Amended

Complaint ¶ 13.)

       On October 1, 2020, Plaintiff filed the instant action

seeking to recover the $1,483,639.91 paid to Samsung which,

if    recovered,    is    to    be    distributed     among    CVE’s   various

unsecured creditors. On November 12, 2020, Plaintiff filed

its    Amended   Complaint.          The   Amended    Complaint     brings    two

causes of action: (1) the recovery of preferential transfers

under California Code of Civil Procedure § 1800 (“Section

1800”) and (2) money-had-and-received/unjust enrichment.



2 The factual background below, except as otherwise noted, derives from
the Amended Complaint and the facts pleaded therein, which the Court
accepts as true for the purposes of ruling on a motion to
dismiss. See Spool v. World Child Int’l Adoption Agency, 520 F.3d 178,
180 (2d Cir. 2008) (citing GICC Capital Corp. v. Tech. Fin. Grp., Inc.,
67 F.3d 463, 465 (2d Cir. 1995)); see also Chambers v. Time Warner, Inc.,
282 F.3d 147, 152 (2d Cir. 2002). Except when specifically quoted, no
further citation will be made to the Amended Complaint or the documents
referred to therein.

                                           2
 Case 1:20-cv-08179-VM Document 18 Filed 03/08/21 Page 3 of 9



     By letter dated January 20, 2021, Defendant filed the

present    Motion,     attaching        the     parties        premotion

correspondence in accordance with the Court’s individual

rules. On February 1, 2021, Plaintiff filed its opposition to

the Motion. (See “Opposition,” Dkt. No. 17.)

B.   THE PARTIES’ ARGUMENTS

     Defendant   argues    that   (1)    Plaintiff’s      claim      under

Section 1800 is preempted by the federal bankruptcy code (the

“Code”) as held in Sherwood Partners, Inc. v. Lycos, Inc.,

394 F.3d 1198 (9th Cir. 2005); (2) Plaintiff’s claim under

Section 1800 fails because the transfers were not made for,

or on account of, an antecedent debt; and (3) equitable claims

for return of the transfers fail because Samsung was not

unjustly enriched.

     Plaintiff   responds    that     (1)     Section   1800    is    not

preempted by the Code because Sherwood either does not apply,

is distinguishable, or was wrongly decided; (2) Samsung’s

presented evidence does not disprove Plaintiff’s claim under

Section 1800; and (3) the money-had-and-received claim is

sufficiently pled.

                     II.     STANDARD OF REVIEW

     “To survive a motion to dismiss [pursuant to Federal

Rule 12(b)(6)], a complaint must contain sufficient factual

matter, accepted as true, to ‘state a claim to relief that is

                                  3
 Case 1:20-cv-08179-VM Document 18 Filed 03/08/21 Page 4 of 9



plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

(2007)). This standard is met “when the plaintiff pleads

factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct

alleged.” Id. A court should not dismiss a complaint for

failure    to       state    a    claim       if   the    factual        allegations

sufficiently “raise a right to relief above the speculative

level.” Twombly, 550 U.S. at 555. The task of the Court in

ruling    on    a   motion       to   dismiss      is    to    “assess    the   legal

feasibility of the complaint, not to assay the weight of the

evidence which might be offered in support thereof.” In re

Initial Pub. Offering Sec. Litig., 383 F. Supp. 2d 566, 574

(S.D.N.Y. 2005) (internal quotation marks omitted). The Court

must   accept       all   well-pleaded         factual        allegations    in   the

Complaint as true and draw all reasonable inferences in

Plaintiffs’ favor. See Chambers, 282 F.3d at 152 (citing

Gregory v. Daly, 243 F.3d 687, 691 (2d Cir. 2011)).

                                 III.     DISCUSSION

A.     PREEMPTION

       Defendant argues that Section 1800 is preempted by the

Bankruptcy Code. Preemption is an affirmative defense that

normally must be affirmatively pled in the defendant’s answer

to the complaint. But the Court may consider such a defense

                                          4
 Case 1:20-cv-08179-VM Document 18 Filed 03/08/21 Page 5 of 9



for purposes of a Rule 12(b)(6) motion if that defense appears

on the face of the complaint. See Official Comm. of Unsecured

Creditors of Color Tile, Inc. v. Coopers & Lybrand, LLP, 322

F.3d 147, 158 (2d Cir. 2003); Pan i v. Empire Blue Cross Blue

Shield, 152 F.3d 67, 74 (2d Cir. 1998).

       Here, the Court will consider the affirmative defense

because it is clear based on the face of the complaint that

preemption may apply. Color Tile, 322 F.3d at 158. However,

the Court is not persuaded that Section 1800 is preempted by

the Code.

       In   its     argument       for   preemption,     Defendant    relies

entirely on Sherwood Partners, a Ninth Circuit opinion that

held    that      Section    1800    was     preempted   because     it   was

“inconsistent with the enactment and operation of the federal

bankruptcy system.” 394 F.3d at 1206. But this Court is not

bound by the Sherwood decision, and although Sherwood has not

been overturned, the weight of authority following Sherwood

is critical of its holding. For example, the court in Ready

Fixtures Co. v. Stevens Cabinets noted that “[t]he problems

with the Sherwood decision are manifold.” 488 F. Supp. 2d

787,   790-91      (W.D.    Wis.    2007)    (citing   both   academic    and

judicial sources arguing that Sherwood Partners rests on

multiple misunderstandings of relevant precedents). Indeed,

several California courts have subsequently held that Section

                                         5
 Case 1:20-cv-08179-VM Document 18 Filed 03/08/21 Page 6 of 9



1800 is not preempted by the Code.           E.g., Haberbush v. Charles

& Dorothy Cummins Family Ltd. P’ship, 139 Cal. App. 4th 1630,

1637   (2006) (“We       are    constrained       to    disagree     with    the

analysis in Sherwood Partners, as we find it impossible to

conclude     that Code     of    Civil     Procedure       section       1800 is

inconsistent      with   ‘the    essential      goals     and   purposes      of

federal bankruptcy law.’”).

       The Court agrees with these other courts and finds that

Section 1800 is not preempted by the Bankruptcy Code. Federal

regulation     should     not    be    deemed      preemptive       of      state

regulation absent “persuasive reasons—either that the nature

of the regulated subject matter permits no other conclusion,

or that the Congress has unmistakably so ordained.” Fl. Lime

& Avocado Growers, Inc. v. Paul, 373 U.S. 132, 142 (1963).

But here, there is a long history of state laws permitting

the recovery of voluntary transfers coexisting with the Code.

See Pobreslo v. Joseph M. Boyd Co., 287 U.S. 518, 526 (1933)

(noting    that     statutes      allowing      for      the    recovery      of

preferential      transfers     were   “quite     in     harmony”    with    the

Code). Indeed, Section 1800 is virtually identical to the

Code’s     corresponding        recovery     of        voluntary     transfers

provision. See 11 U.S.C. § 547(b); see also Angeles Electric

Co. v. Superior Court, 27 Cal. App. 4th 426, 430–31 (1994).

And, the Code expressly makes state law on avoiding voluntary

                                       6
    Case 1:20-cv-08179-VM Document 18 Filed 03/08/21 Page 7 of 9



transfers, like Section 1800, available to a trustee in a

federal proceeding. See 11 U.S.C. § 544(b). Thus, in this

case, the regulatory schemes work in tandem, and there is no

conflict     between    Section    1800       and     the   Code   such   that

preemption would apply.

B.     FAILURE TO STATE A CLAIM

       As to Defendant’s two remaining arguments, the Court

finds that both the Section 1800 and the money-had-and-

received claims are sufficiently pled under Rule 12(b)(6).

       First, for the Section 1800 claim, the Amended Complaint

plausibly states a claim for a preferential transfer that may

be set aside under Section 1800. Section 1800 entitles a

plaintiff to set aside or reclaim a preferential payment made

to one creditor on account of an antecedent debt if that

creditor thereby received more than it was otherwise entitled

to receive. See Section 1800(b). Plaintiff adequately pleads

the existence of payments, for or on account of an antecedent

debt, made while insolvent and within ninety days of the

general     assignment     for    the       benefit    of   creditors,    and

Plaintiff     adequately    alleges         Samsung    received    more   than

another creditor of the same class. (Amended Complaint ¶¶ 11-

13.) This is sufficient to survive Defendant’s Motion. 3



3 The Court notes that Defendant’s evidence does seem to suggest that the
payments may not have been made on account of an antecedent debt, but

                                        7
  Case 1:20-cv-08179-VM Document 18 Filed 03/08/21 Page 8 of 9



     Second, and for largely the same reasons, the Court is

not persuaded that dismissal of Plaintiff’s money-had-and-

received claim is appropriate at this time. The Court notes

that there is some dispute between the parties as to whether

the transfers were made for goods actually shipped to CVE, as

opposed to another entity, Phoenix Technologies, LLC. (See

Opposition at 3.) Thus, it is at least plausible that Samsung

received payment for goods not actually shipped to, or for

the benefit of, CVE such that equity would require the Court

to set aside the transfers.

     Again, the Court notes that if the evidence shows that

Defendant did receive payments in exchange for goods of

equivalent value this claim will likely not survive. The Court

can readdress the sufficiency of this claim when appropriate.

However, on the facts as currently pled, the Court is unable

to find conclusively that there were payments made in exchange

for goods of equivalent value. Therefore, the money had and

received claim survives the motion to dismiss.

C.   Amendment

     In its opposition, Plaintiff requests leave to file a

Second   Amended    Complaint,    which    alters   certain    factual

allegations and includes a new claim under New York Debtor



this evidence is neither considered nor credited on a motion to dismiss,
and the Court can revisit the sufficiency of the claim when appropriate.

                                   8
 Case 1:20-cv-08179-VM Document 18 Filed 03/08/21 Page 9 of 9



and Creditor Law. The Court now directs Plaintiff to file

this Second Amended Complaint by March 26, 2021. Defendant is

directed to answer the Second Amended Complaint by April 23,

2021.

                           IV.   CONCLUSION

        For the reasons stated above, it is hereby

        ORDERED that the Motion (Dkt. No. 15) of defendant

Samsung Electronics America, Inc. is DENIED, and it is further

        ORDERED that the parties shall file subsequent papers in

accordance with the schedule laid out in Section III, C.

SO ORDERED.

Dated: New York, New York
       08 March 2021




                                 9
